ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_05_FR.txt. 53

DÉCLARATION DE M. SPIROPOULOS

A notre plus vif regret, nous nous écartons du jugement sur
quelques points:

En ce qui concerne la premiére et la deuxiéme conclusion du
Portugal sur le fond de l'affaire, nous partageons, en principe,
Vopinion des juges Armand-Ugon, Wellington Koo et sir Percy
Spender.

En ce qui concerne la conclusion du Portugal selon laquelle l’Inde
doit mettre fin aux mesures par lesquelles elle s’oppose au droit de
passage, nous estimons qu’il faut se ranger au point de vue du
Gouvernement de l’Inde, et cela pour les raisons suivantes:

Tl est un fait qu’aprés le départ des autorités portugaises, la
population des enclaves a organisé une nouvelle autorité autonome
basée sur la volonté de cette population. Le droit de passage sup-
posant la continuation de l’administration des enclaves par les
Portugais, l’établissement d’un nouveau pouvoir aux enclaves doit
être considéré comme ayant mis fin 7pso facto au droit de passage.

(Signé) J. SPIROPOULOS.

51
